Title: To James Madison from Samuel Morey, 5 September 1802
From: Morey, Samuel
To: Madison, James


Letter not found. 5 September 1802. Acknowledged in Daniel Brent to Morey, 9 Oct. 1802 (DNA: RG 59, DL, vol. 14). Brent informed Morey that his letter had arrived in JM’s absence “and I have just received his directions, since his return, to forward the enclosed exemplification of the Patent alluded to, to you, and to return you fifty cents, and I herewith do so.” Samuel Morey (1762–1843) was an inventor who held a number of patents, including a steam-operated spit (1793), a windmill (1796), a steam pump (1799), and the internal combustion engine (1826). He began steamboat experiments in 1790 and was awarded a patent in 1803 for improvements on a steam engine.
